September 24, 1914. The opinion of the Court was delivered by
This was a suit brought to partition the lands of Nancy D. McClure, who died intestate in 1910. She left surviving her as her heirs at law the respondents, who are her son and the children of a predeceased son. The appellants are the children of a predeceased daughter, who was an illegitimate daughter of Nancy D. McClure. The only question involved in the appeal is: "Do the children of Ella McMillan, born Ella Trout, who was an illegitimate daughter of Nancy D. McClure, take as heirs of the estate of their grandmother, Nancy D. McClure, who died intestate?" Their mother, Ella McMillan, having died several years before her mother, Nancy D. McClure, and prior to the enactment of the statute of 1906 (25 Stats. at L. 156; Civil Code 1912, sec. 3562). The master found that they were entitled to inherit and so recommended, but upon exceptions to his report, his Honor, Judge Shipp, reversed his report, and decreed that they were not entitled to inherit, and from this decree an appeal is taken, and above question is raised for determination. We are inclined to give a broad and liberal interpretation to the act of the legislature, and not a narrow, restricted interpretation. It was clearly the intention of the legislature, when they enacted the act in question, that the illegitimate children, whose mother should die intestate possessed of any real or personal property, should inherit, as far as that property is concerned, as an heir; and it was the intention to make the illegitimate child an heir of the mother of the property she was possessed of at her death, and in the event of the illegitimate child's death leaving heirs born in wedlock that they should take the share their parent would have taken if alive. In other words, it was the intention of the legislature by the act to make the illegitimate child an heir to inherit the property that the mother was seized and possessed of at her death, and having so made the illegitimate child an heir at law, the illegitimate's child would inherit the share that the illegitimate child would have inherited if alive. We cannot add to the *Page 284 
reasoning of the admirable report of the master for Spartanburg county, S.T. Lanham, Esq., on this question. His report is sustained both by reason and authority cited by him. The exceptions to the decree of his Honor, Judge Shipp, are sustained and his decree reversed.